Citation Nr: 0729440	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of approximately $ 59,692.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 decision, 
by the Committee on Waivers and Compromises (Committee) at 
the St. Paul, Minnesota, Regional Office (RO), which denied 
the veteran's request for waiver of the recovery of an 
overpayment of nonservice-connected pension benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the appellant's claims file reveals that due to a 
hearing request made by the appellant, this matter is not 
ready for appellate disposition.  In this regard, the Board 
notes that in a substantive appeal filed in June 2005, the 
appellant requested a Board hearing to be held at a local VA 
office.  A second Board hearing request was made by the 
appellant in December 2005.  To this date, no hearing has 
been scheduled.

Under applicable regulation, a hearing on appeal will be 
granted if an appellant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2006).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.

It is clear that the veteran wishes to have a hearing before 
a Veterans Law Judge (VLJ) at the RO, although the veteran 
did not specify whether he preferred to have a 
videoconference hearing at the RO or a hearing before a 
Veterans Law Judge sitting at the RO (a Travel Board 
hearing).  Since such hearings are scheduled by the RO in 
either event (see 38 C.F.R. § 20.704(a)), the Board is 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

Contact the appellant to determine the 
type of Board hearing desired at the RO 
(i.e., Travel Board or videoconference) 
and schedule such hearing as the docket 
permits.  The appellant should be 
notified in writing of the date, time and 
location of the hearing and that notice 
should be associated with the claims 
folder.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



